OPINION — AG — **** OKLAHOMA WATER RESOURCES BOARD — STATUTORY POWERS OVER IMPOUNDED WATER **** WHERE WATER HAS BEEN IMPOUNDED UPON THE LAND OF MULTIPLE OWNERS AND WHERE SAID WATER HAS BEEN DETERMINED TO BE THE PROPER SUBJECT OF APPROPRIATION BY THE OKLAHOMA WATER RESOURCES BOARD, THAT BOARD IS STATUTORILY EMPOWERED TO DETERMINE THE RESPECTIVE RIGHTS OF THE LAND OWNERS TO THE BENEFICIAL USE OF THE WATER IMPOUNDED. THE OKLAHOMA WATER RESOURCES BOARD HAS THE IMPLIED AUTHORITY TO ESTABLISH AN EQUITABLE FORMULA WHEREBY THE INTEREST OF THE LANDOWNERS AND THE STATE ARE FAIRLY CONSIDERED. CITE: 82 O.S. 1971 1-A [82-1-A], 60 O.S. 1971 60 [60-60], 82 O.S. 1971 24 [82-24], 82 O.S. 1971 25 [82-25], 82 O.S. 1971 1072 [82-1072] (PAUL CROWE)